ORDER

PER CURIAM:
Claimant Monica Nichols appeals from a decision of the Labor and Industrial Relations Commission (“the Commission”) denying her request for unemployment benefits based upon a finding that she had been terminated from her employment with C.F.M. No. 14-003, Inc. (“Employer”) for misconduct connected with work. After a thorough review of the record, we conclude that the Commission’s decision is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).